FILED
                              NOT FOR PUBLICATION                          DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LEODEGARI CONTRERAS-REYES,                       No. 12-70088

               Petitioner,                       Agency No. A099-475-210

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Leodegari Contreras-Reyes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination. Ibarra-Flores v.

Gonzales, 439 F.3d 614, 618 (9th Cir. 2006). We deny in part and dismiss in part

the petition for review.

      Substantial evidence supports the agency’s determination that Contreras-

Reyes did not demonstrate ten years of continuous physical presence in the United

States. See 8 U.S.C. § 1229b(d)(2) (departure for any periods exceeding 180 days

in the aggregate breaks continuous physical presence).

      We lack jurisdiction to consider Contreras-Reyes’ due process claim

regarding the lack of an interpreter at his removal hearing because he did not raise

it before the agency and therefore failed to exhaust his administrative remedies.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks

jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    12-70088